 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Jacob Benson, et al.,                          No. CV-18-00006-PHX-DWL
10                     Plaintiffs,                      ORDER
11       v.
12       Casa De Capri Enterprises LLC, et al.,
13                     Defendants.
14
15             Pending before the Court are six motions: (1) Defendant Continuing Care Risk
16   Retention Group Incorporated’s (“CCRRG”) motion for judgment on the pleadings (Doc.
17   38); (2) Plaintiffs’ motion to allow repleading and joinder of new claims (Doc. 40); (3)
18   Plaintiffs’ motion for summary judgment (Doc. 55); (4) CCRRG’s renewed motion to
19   compel arbitration (Doc. 63); (5) third-party National Risk Retention Association’s motion
20   to file amicus curiae brief (Doc. 66); and (6) CCRRG’s motion to strike Plaintiffs’
21   statement of facts in support of their summary judgment motion (Doc. 75). The Court will
22   first address CCRRG’s renewed motion to compel arbitration (Doc. 63) to assure itself that
23   Plaintiffs’ claims are not required to be arbitrated before expending judicial resources
24   addressing the other pending motions.
25             CCRRG renewed its motion to compel arbitration in light of new circumstances that
26   arose after Judge Logan ruled on the original motion.1 Those new circumstances, as well
27   as new case law the Court has uncovered in researching the issues presented in the renewed
28   1
            This case was originally assigned to Judge Steven P. Logan and was transferred to
     the undersigned judge on October 31, 2018. (Doc. 35.)
 1   motion, have potentially called into question the conclusion reached in Judge Logan’s
 2   order. Accordingly, the Court will give the parties the opportunity to submit supplemental
 3   briefing responding to the case law presented below.
 4   I.       Factual Background
 5            In December 2012, Jacob Benson, his parents, and his son (together, “Plaintiffs”)
 6   filed suit in Maricopa County Superior Court against Casa De Capri Enterprises LLC
 7   (“Casa De Capri”), a skilled nursing facility. (Doc. 1-1 at 5-15.)
 8            At the time the suit was filed, Casa De Capri had a “claims-paid” professional
 9   liability and general liability insurance policy with CCRRG. The policy covered the period
10   between January 1, 2012 and December 31, 2012, and Casa De Capri later renewed the
11   policy to cover the period between January 1, 2013 and December 31, 2013 (Doc. 13-1 at
12   5-47).
13            As relevant here, Casa De Capri and CCRRG had entered into two agreements with
14   arbitration provisions. First, the parties entered into a Subscription Agreement (Doc. 13-1
15   53-73) in September 2009 containing an arbitration provision (id. at 72). Second, the 2013-
16   2014 policy agreement contained an arbitration provision. (Id. at 41-42.)
17            Casa De Capri canceled its policy with CCRRG effective August 1, 2013 (id. at 49)
18   and then filed for bankruptcy on August 19, 2013 (2:13-bk-14269-EPB). Upon Casa De
19   Capri’s cancellation of the policy, CCRRG withdrew from defending Casa De Capri in
20   Plaintiffs’ lawsuit.
21            On December 1, 2013, Plaintiffs obtained a judgment against Casa De Capri. (Doc.
22   1-2 at 231-32.) On December 18, 2013, Plaintiffs sought a writ of garnishment against
23   CCRRG for the judgment amount plus interest. Id. at 233-35. On January 2, 2018, the
24   garnishment action was removed to this Court. (Doc. 1.)
25   II.      Procedural Background
26            On January 9, 2018, CCRRG moved to dismiss, or, alternatively, to stay litigation
27   and compel arbitration. (Doc. 13.) CCRRG’s motion was premised on three main
28   contentions: (1) the arbitration agreements were valid; (2) Plaintiffs’ “claims [were] fully


                                                 -2-
 1   encompassed within the scope of the agreement[s]”; and (3) Plaintiffs “are claiming rights
 2   that Casa de Capri had under the CCRRG Policy as assignees of Casa de Capri, thus they
 3   stand in the shoes of Casa de Capri and are subject to the arbitration agreement[s] between
 4   CCRRG and Casa de Capri.” Id. Plaintiffs responded on January 20, 2018, contending
 5   that (1) they were strangers to the arbitration clauses and therefore could not be bound,
 6   given that they had never been assigned Casa De Capri’s claims; (2) the clauses were
 7   contrary to Casa De Capri’s reasonable expectations; and (3) the clauses were procedurally
 8   and substantively unconscionable. (Doc. 17.) CCRRG filed its reply on January 29, 2018.
 9   (Doc. 22.)
10          On August 17, 2018, Judge Logan denied CCRRG’s motion. (Doc. 27.) That order
11   reasoned that “no circumstances appear to suggest that any of the contract or agency
12   principles that would provide an exception binding the Plaintiffs to arbitration per the terms
13   of the insurance agreement apply.” (Doc. 27 at 4.) Specifically, it found that “Plaintiffs
14   never assumed the insurance contract between the Defendant and Casa de Capri, and the
15   Defendant does not set forth any evidence that the Plaintiffs received any benefit from the
16   agreement between the Co-Defendants.” (Id.) Additionally, the last paragraph cited an
17   Arizona Court of Appeals opinion, Able Distributing Co., Inc. v. James Lampe, General
18   Contractor, 773 P.2d 504 (Ariz. Ct. App. 1989), for the proposition that “it is well settled
19   under Arizona law that actions for garnishment do not bind a non-signatory garnishing
20   creditor to the terms of an agreement with an arbitration clause.” (Id. at 4-5.)
21          Since that order was issued, Plaintiffs have moved to amend their complaint to add
22   claims for (1) a declaratory judgment regarding coverage for the underlying judgment and
23   (2) insurance bad faith. (Doc. 40-1 at 8-10.) Plaintiffs have also moved for summary
24   judgment on their garnishment claim. (Doc. 55.)
25          On April 18, 2019, CCRRG filed a renewed motion to compel arbitration. (Doc.
26   63.) CCRRG argues that, although Plaintiffs asserted in their response to the initial motion
27   to compel arbitration that they weren’t seeking to collect from CCRRG as an assignee of
28   Casa De Capri’s contract, Plaintiffs have since made clear their “intent to pursue claims as


                                                 -3-
 1   assignees” by (1) seeking “broad discovery on issues related to the proposed breach of
 2   contract and bad faith claims,” (2) seeking to add breach of contract and bad faith claims
 3   in an amended complaint, and (3) “mov[ing] for summary judgment seeking to void certain
 4   provisions in the CCRRG Policy.” (Id. at 1-4, 6-9, 11.)
 5          In response, Plaintiffs make the same main argument they made in response to the
 6   initial motion: the garnishment action is not premised on an assignment of Casa De Capri’s
 7   claims under the insurance contract, and therefore Plaintiffs, as non-signatories to the
 8   contracts between Casa De Capri and CCRRG, cannot be compelled to arbitrate the
 9   garnishment claim. (Doc. 70.) In a similar vein, Plaintiffs argue that CCRRG’s renewed
10   motion is a “repeat” of its previous motion to compel arbitration that Judge Logan denied,
11   and “the law of the case doctrine applies to preclude a rehash of same.” (Id. at 2.)
12   III.   Discussion
13          As an initial matter, the law of the case does not prevent the Court from
14   reconsidering its prior orders. See, e.g., Rocky Mountain Farmers Union v. Corey, 913
15   F.3d 940, 951 (9th Cir. 2019) (noting that although “[t]he law of the case doctrine generally
16   precludes reconsideration of an issue that has already been decided by the same court . . .
17   in the identical case[,] . . . the law of the case doctrine does not apply if the court is
18   convinced that its prior decision is clearly erroneous and would work a manifest injustice”)
19   (citations and internal quotation marks omitted); United States v. Maybusher, 735 F.2d
20   366, 370 (9th Cir. 1984) (“The doctrine expresses only the practice of courts generally to
21   refuse to reopen questions formerly decided, and is not a limitation of their power.”).
22          On the merits, the Ninth Circuit has held that “[t]raditional principles of state law
23   determine whether a contract [may] be enforced by or against nonparties to the contract
24   through . . . third-party beneficiary theories . . . and estoppel.” Rajagopalan v. NoteWorld,
25   LLC, 718 F.3d 844, 847 (9th Cir. 2013) (citation and internal quotation marks omitted);
26   see also Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009) (requiring courts to
27   apply “state contract law” when determining whether “a written arbitration provision is
28   made enforceable against (or for the benefit of) a third party”). Thus, the Court must look


                                                 -4-
 1   to traditional principles of Arizona law to determine whether the arbitration provisions in
 2   the contracts between CCRRG and Case De Capri can be enforced against Plaintiffs.
 3          Arizona law is not a model of clarity on this issue. On the one hand, Able
 4   Distribution Co. v. James Lampe, General Contractor, 773 P.2d 504 (Ariz. Ct. App. 1989),
 5   which Plaintiffs cited in their response to the initial motion to compel arbitration (Doc. 17
 6   at 5) and which Judge Logan cited in his order (Doc. 27 at 4-5), contains broad, unqualified
 7   language that seems to suggest a garnishing creditor cannot be bound by an arbitration
 8   clause in a contract between the judgment debtor and garnishee. Id. at 515 (holding that
 9   “A.R.S. § 12–1501 [Arizona’s arbitration statute] binds only the parties to the arbitration
10   agreement, and is therefore inapplicable to non-parties such as Able,” that “Able cannot be
11   bound to arbitrate in the absence of its assent to specific contractual language clearly
12   obligating it to do so,” and that “[p]arties to a contract which includes an arbitration clause
13   cannot control the rights of a non-party garnishing creditor such as Able”). On the other
14   hand, the Able court wasn’t asked to decide whether the doctrine of equitable estoppel
15   provided a potential exception to the general principle that non-parties cannot be bound by
16   an arbitration agreement—that issue simply wasn’t before the court. And subsequent
17   Arizona cases have seemed to recognize that equitable estoppel may serve as a potential
18   exception to the general principle articulated in Able. Duenas v. Life Care Ctrs. Of Am.,
19   Inc., 336 P.3d 763, 772 (Ariz. Ct. App. 2014) (citing Able for the “general rule” that “a
20   party . . . is not bound to arbitrate disputes it has not specifically agreed to arbitrate” but
21   clarifying that “[t]here are some exceptions to the general rule,” which “include
22   incorporation by reference, assumption, agency, veil-piercing or alter ego, equitable
23   estoppel, and third-party beneficiary.”); Schoneberger v. Oelze, 96 P.3d 1078, 1081 (Ariz.
24   Ct. App. 2004) (“In the arbitration context, a nonsignatory to an agreement requiring
25   arbitration may be estopped, that is, barred, from avoiding arbitration if that party is
26   claiming or has received direct benefits from the contract.”).
27          Moreover, the Court has identified three recent cases from the Central District of
28   California that compelled arbitration, based upon California and/or general equitable


                                                  -5-
 1   estoppel principles, under circumstances similar to those here.                First, in Allied
 2   Professionals Insurance Co. v. Anglesey, 2018 WL 6219926 (C.D. Cal. 2018), a patient
 3   and his wife sued a chiropractor for malpractice. Id. at *1. The chiropractor had
 4   professional liability insurance policies that contained arbitration provisions. Id. The
 5   couple and the chiropractor stipulated to a judgment against the chiropractor and the couple
 6   agreed to seek judgment only against the chiropractor’s insurer through an assignment of
 7   the chiropractor’s rights under the insurance policies. Id. at *2. After the couple filed suit
 8   in a different jurisdiction, the insurer asked the court to find that the couple was required
 9   to arbitrate their claims. The court held that the couple was bound by the arbitration
10   agreement, finding that “[a]lthough the [couple] are not signatories to the [insurance
11   policy], they have clearly exploited the agreement to claim its benefits,” as “[t]hey have
12   filed suit against [the insurer] in Washington as the purported assignees of [the
13   chiropractor’s] rights under the Policy, and they are seeking to collect insurance proceeds
14   under it.” Id. at *5.
15          Second, in Allied Professionals Insurance Co. v. Miller, 2015 WL 12747654 (C.D.
16   Cal. 2015), the court found that an injured party was bound by the arbitration agreement
17   between the insured and insurer where the injured party had obtained an assignment of the
18   insured’s claims against the insurer. Id. at *5. The court there reasoned that “it [was]
19   incongruous for [the injured party] to assert the ‘rights, title, and interest’ arising from [the
20   insured’s] Policy while at the same time avoiding its binding terms, including a consent to
21   arbitrate all claims in California.” Id.
22          Third, the most factually analogous decision (because it involved a garnishment
23   action, not a formal assignment of claims) is Allied Professionals Insurance Co. v. Harmon,
24   2017 WL 5634600 (C.D. Cal. 2017). There, the plaintiff filed a writ of garnishment against
25   an insurer after obtaining a judgment against the insured. The court applied the doctrine
26   of equitable estoppel to grant the insurer’s motion to compel arbitration, concluding:
27          While equitable estoppel is a narrow exception to the non-party rule, it
            plainly applies here. Harmon . . . filed a writ of garnishment against Allied
28
            to collect amounts allegedly owed under Dr. Rita Hughes’s policy, which


                                                   -6-
 1          includes the arbitration provision in question. . . . There is no more direct
 2          exploitation of a contract than attempting to collect money owed under that
            agreement. Accordingly, in his attempts to collect under the policy, Harmon
 3          cannot avoid the same agreement’s arbitration provision.
 4   Id. at *4.
 5          Given the above-cited case law, the Court requests supplemental briefing from the
 6   parties regarding the applicability of equitable estoppel under Arizona law in the
 7   circumstances of this case. Further, the Court notes that Plaintiffs’ response to the original
 8   motion to compel arbitration contained some additional arguments that aren’t contained in
 9   their response to the renewed motion. In their original response, in addition to arguing that
10   they should not be bound by the arbitration clauses because the garnishment action is not
11   premised on an assignment of Casa De Capri’s claims, Plaintiffs argued that the arbitration
12   clauses were unenforceable and unconscionable. (Doc. 17 at 11-15.) Plaintiffs are
13   welcome to renew those arguments in their supplemental brief and CCRRG is welcome to
14   address those issues, too.
15          Accordingly, IT IS ORDERED that the parties submit supplemental briefs
16   addressing the above-mentioned issues by June 17, 2019. No responses or replies to the
17   supplemental briefs are permitted. Each brief shall not exceed 10 pages in length.
18          Dated this 31st day of May, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -7-
